DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on April 1, 2020.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain numerous grammatical and idiomatic errors. Examples of idiomatically improper terms appearing throughout the claims include: “an air flows” [claim 1, line 3], which should be replaced with “air flows” for improved grammatical/idiomatic correctness; “an outside air” [claim 1, lines 10-11], which should be replaced with “outside air”; “an outside” [claim 1, line 11], which should be replaced with “outside”; “an inside air” [claim 1, line 12], which should be replaced with “inside air”; and, “less” [claim 7, line 11], which should be replaced with “smaller”.
It is not clear to which previously recited elements the indeterminate term “therebetween” [claim 5, line 7] is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claim. 
In claim 5 as written, the limitations “the flow of the air blown from the blower fan is adjusted when the air flows30Attorney Docket No.: 4041 J-003799-US-CO through the plurality of heat exchange channels so that a velocity component of the air in the rotational direction of the blower fan is reduced”
appear to be process/method steps in an apparatus claim, thus rendering claim 5 indefinite with regard to the scope of protection sought by the claim. In particular, as written, it is not clear whether an identical apparatus would be infringing the instant inventive apparatus as claimed as soon as the identical apparatus is assembled/manufactured or only once it is placed into operation using the recited process/apparatus steps. See MPEP 2173.05(p) II, for example. To overcome the above indefiniteness rejection of the claims, it is recommended that applicant add the limitations “the vehicular air conditioner is operable such that ” immediately preceding the above cited limitations.  
Any claim not specifically mentioned is rejected at least as depending on a rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 through 5 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 through 5 of U.S. Patent No. 11,254,187 B2, issued to Maeda on February 22, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because base claim 1 of the instant application corresponds directly to claim 1 of the issued patent, except for the direction of rotation of the blower fan blades through the spaces as recited in the last four lines of claim 1 of the instant application. Otherwise, the general basic structural elements and relative disposition of all of the structural elements as recited by each claim 1 are exactly the same, except that the fan as claimed is rotated in the opposite direction/order in the two base claims as written. Since the direction of the fan is limited to a finite number (i.e., exactly two alternatives--clockwise and counterclockwise), this is considered to be a simple matter of “obvious to try” under KSR for the purpose of employing routine experimentation to determine which direction provides optimal results in terms of user comfort, noise reduction, and/or other performance criteria.  Claims 2 through 5 of the instant application correspond directly to issued claims 2 through 5, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763